DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are presented for examination.


Information Disclosure Statement

This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 08/18/2021.
Information Disclosure Statement (IDS) filed on 01/26/2021.
Information disclosed and list on PTO 1449 was considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s)  1-2,15, 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khellah et al. (Pub. U.S. Patent No. 2008/0080266).

receiving, at a memory device, one or more access commands associated with a plurality of domains of a memory array of the memory device ([0012]);
determining, based at least in part on receiving the one or more access commands and an availability of a signal development cache, an order for accessing the plurality of domains of the memory array ([0012-0013]); and
accessing the plurality of domains of the memory array based at least in part on the order, wherein accessing the plurality of domains comprises coupling memory cells of each of the plurality domains of the memory array with cache elements of the signal development cache that are different than the memory cells ([0015-0016]).
Regarding claim 2, Khellah et al. disclose further comprising: coupling the cache elements  (Figure 7, 706) of the signal development cache with a plurality of sense amplifiers of a sense amplifier  (Figure 1, 120, [0012]) array based at least in part on the determined order (Figure 2, [0014-0016]).
Regarding claim 15, Khellah et al. disclose a method (Figure 6) , comprising: 
receiving, at a memory device, one or more write commands from a requesting device ([0014-0015]);
determining, based at least in part on receiving the one or more write commands and an availability of a signal development cache ([0021-0022], Figure 6, 605, 610), a plurality of domains  (Figure 6, b#) of an array of the memory device for writing data corresponding to the write command ; and

Regarding claim 22, Khellah et al. disclose an apparatus (Figure 7), comprising:
a memory array having a plurality of domains (Figure 2), each domain of the plurality of domains  (Figure 6, VLC domain) comprising a plurality of memory cells (Figure 1, [0011]);
a signal development cache having a plurality of cache elements  (Figure 7, 706) different than the plurality of memory cells of the memory array (Figure 7, [0028]); and
a controller  (Figure 7, 704) coupled with one or more of the memory array or the signal development cache and operable to cause the apparatus to:
receive one or more access commands associated with a set of the domains (Figure 4, [0018]);
determine, based at least in part on receiving the one or more access commands and an availability of the signal development cache, an order for accessing the set of domains ([0013]; and
access the set of domains based at least in part on the determined order, wherein accessing the set of domains comprises coupling memory cells of each of the set of domains with a respective cache element of the signal development cache( Figure 2, [0015-0017]).
Regarding claim 23, Khellah et al. disclose further comprising: a sense amplifier array having a plurality of sense amplifiers, each sense amplifier of the plurality of sense .

Allowable Subject Matter
Claims 3-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims  3-14  include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having  wherein coupling the cache elements of the signal development cache with the plurality of sense amplifiers of a sense amplifier array comprises: coupling one of the sense amplifiers with a first of the cache elements of the signal development cache based at least in part on the determined order; decoupling the one of the sense amplifiers from the first of the cache elements of the signal development cache; and coupling the one of the sense amplifiers with a second of the cache elements of the signal development cache based at least in part on the determined order.
Claims 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 16-21  include allowable subject matter since the prior art made of record and  considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention wherein writing 
Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-25 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having wherein each sense amplifier of the plurality of sense amplifiers is configured to receive a target logic state and generate a write signal based at least in part on the target logic state. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THONG Q LE/Primary Examiner, Art Unit 2827